UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7281



MICHAEL HANNON,

                                             Plaintiff - Appellant,

          versus


RON ANGELONE; STAN YOUNG, Warden; L. T.
JANEWAY, Lieutenant; SERGEANT KENDRICK; MAJOR
YATES; ADAM HARVEY, Assistant Warden; CAPTAIN
TAYLOR; OFFICER WYNN; OFFICER NUNLEY; OFFICER
POWERS; ASSISTANT WARDEN PHILLIPS; JEFFREY
HEAD, Sergeant; OFFICER COLLINS; LIEUTENANT
SNIDER; J. GILLEY; OFFICER SALYERS; OFFICER
OLINGER; B. GILLIAM; M. BLEVINS; M. SALYERS,
Disciplinary Hearing Officer; B. RODGERS;
OFFICER MANN; R. MULLINS; SERGEANT STANLEY;
JOHN MASELLA, Captain; OFFICER DOTSON; DOCTOR
CHARLOTTE; M. DUNCAN; CHAPLAIN ROY; LYNN
MILLING, Major, Connecticut Department of
Corrections;   JOHN  ARMSTRONG,   Connecticut
Department of Corrections; NURSE BALLARD,
WRSP; DR. WILSON, WRSP; CORRECTIONAL MEDICAL
SERVICES, WRSP; NURSE KELLY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-00-281-7)


Submitted: December 12, 2003              Decided:   February 2, 2004


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Michael Hannon, Appellant Pro Se. Susan Foster Barr, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Steven R. Strom,
OFFICE OF THE ATTORNEY GENERAL OF CONNECTICUT, Hartford,
Connecticut; John David McChesney, Edward Joseph McNelis, III,
RAWLS & MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Michael   Hannon   appeals    the   district    court’s   orders

dismissing several of his claims for failure to state a claim and

granting Defendants’ motions for summary judgment on his remaining

claims on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the reasoning of the district court.      See Hannon v. Angelone, No.

CA-00-281-7 (W.D. Va. June 26, 2000; June 11, 2003).         We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                - 3 -